Exhibit 10.2

 

AXIS SPECIALTY U.S. SERVICES, INC.

430 PARK AVENUE, 15TH FLOOR

NEW YORK, NEW YORK 10022

 

May 9, 2005

 

PERSONAL AND CONFIDENTIAL

 

Lorraine S. Mariano

3685 Paces Ferry Road N.W.

Atlanta, Georgia 30327

 

Dear Lorraine:

 

This will confirm the agreement (the “Agreement”), dated as of the date first
set forth above (the “Execution Date”), that has been reached with you in
connection with the termination of your employment with AXIS Specialty U.S.
Services, Inc. (the “Company”).

 

1.             Termination of Employment.

 

(a)           We have agreed that your employment with the Company as Chief
Human Resources Officer shall terminate effective December 31, 2005 (the
“Termination Date”).  You hereby confirm that effective December 31, 2005, you
shall no longer hold any officer or director positions with the Company or any
of its parents, subsidiaries or affiliates, or any other offices or positions
that you hold in connection with your employment with the Company, and you agree
to execute such documents and take such actions as may be necessary or desirable
to effectuate the foregoing.  During the period from the Execution Date to the
Termination Date, the Employment Agreement between you and the Company dated
April 1, 2004 (the “Employment Agreement”) shall continue in full force and
effect.  Without limiting the generality of the foregoing, the Employment
Agreement shall govern any termination of your employment which occurs prior to
the Termination Date.  Upon the Termination Date, the Employment Agreement shall
terminate other than with respect to provisions identified in
Section 4(a) below.  A copy of the Employment Agreement is annexed hereto as
Exhibit A.

 

(b)           The Company agrees to engage you as a consultant following the
Termination Date in accordance with the terms and conditions set forth in a
Consulting Agreement between you and the Company, a form of which is annexed
hereto as Exhibit B (the “Consulting Agreement”), provided, however, that this
Agreement becomes effective (in accordance with paragraph 9 below), and provided
further, that you sign the Additional Release in the form annexed hereto as
Exhibit C (the “Additional Release”) upon the Termination Date, and such
Additional Release becomes effective pursuant to its terms.  Your obligations as
a consultant under the Consulting Agreement shall commence on January 1, 2006
and shall continue through June 30, 2006 or such

 

--------------------------------------------------------------------------------


 

earlier date as your Consulting Agreement terminates in accordance with its
terms (the “Consulting Period”).  Notwithstanding the foregoing, the Company
shall have no obligation to enter into, or make any payments under, the
Consulting Agreement in the event your employment is terminated by the Company
for Cause pursuant to paragraph 3(a)(iii) of the Employment Agreement prior to
the Termination Date.

 

2.             Separation Payments and Benefits.  In consideration for your
execution of and compliance with the terms and conditions in this Agreement
including, but not limited to, your consent to the Release set forth in
paragraph 3 below:

 

(a)           The Company agrees to continue your current annual base salary of
$262,500, to be payable in accordance with the Company’s customary payroll
practices, for a period of twelve (12) months following the Termination Date.

 

(b)           You shall receive, with respect to the Company’s fiscal year 2005,
at least your “target” annual bonus under AXIS Capital Holdings Limited 2004
Annual Incentive Plan in accordance with the terms of the Plan and based upon
the performance of the Company (the “2005 Annual Bonus”).  The 2005 Annual Bonus
shall be paid at the time the Company pays such bonuses to similarly situated
employees.

 

(c)           With respect to your outstanding equity awards set forth on
Exhibit D, such awards shall continue to vest in accordance with their original
vesting schedule and shall otherwise remain subject to the terms and conditions
of the agreement evidencing such awards; provided, however, that with respect to
your outstanding options, you shall be entitled to exercise such options within
90 days following the date on which such options vest and any option not
exercised within such 90 day period shall terminate immediately.

 

(d)           The Company agrees to pay you an amount equal to any and all
reasonable and necessary unreimbursed business expenses incurred by you on
behalf of the Company prior to the Termination Date.

 

(e)           The Company agrees to continue your current health insurance
coverage under the Company’s medical and dental plans for a period of twelve
(12) months following the Termination Date, in accordance with the terms and
conditions of such plans and as such plans may be amended from time to time. 
The Company shall provide you with the opportunity to elect benefits
continuation for a period of eighteen (18) months (or such additional period for
which you qualify) under the Consolidated Omnibus Reconciliation Act of 1985, as
amended (referred to as COBRA), following the first anniversary of the
Termination Date at your own expense.

 

(f)            The payments, benefits and awards contemplated by paragraphs
2(a), 2(b), 2(c), and 2(e) above shall be made provided that this Agreement
becomes effective (as provided for in paragraph 9 below), and provided further,
that you sign the Additional Release upon the Termination Date (or upon such
earlier date as your employment terminates under the Employment Agreement), and
such Additional Release becomes effective pursuant to its terms. 
Notwithstanding the foregoing, the Company

 

2

--------------------------------------------------------------------------------


 

shall have no obligation to provide you with the payments, benefits or awards
contemplated by paragraphs 2(a), 2(b), 2(c), or
2(e) above in the event your employment is terminated by the Company for Cause
pursuant to paragraph 3(a)(iii) of the Employment Agreement prior to the
Termination Date.

 

(g)           You acknowledge that the payments, benefits and awards referred to
in this Agreement are in lieu of and in full satisfaction of any amounts that
might otherwise be payable or due to you under any contract, plan, policy or
practice, past or present, of the Company or any of the other Company Releasees
(as defined below), including, without limitation, the Employment Agreement, the
AXIS Capital Holdings Long-Term Equity Compensation Plan, and the AXIS Capital
Holdings Limited 2004 Annual Incentive Plan.  Notwithstanding the foregoing,
nothing in this Agreement shall impair or preclude your entitlement to any
vested benefits you may have as of the Termination Date under the AXIS 401(k)
Savings Plan and the AXIS Specialty U.S. Services Inc. Supplemental Retirement
Plan.

 

(h)           Notwithstanding anything herein to the contrary, your rights to
any payment or benefits during the Consulting Period shall be governed by the
terms of the Consulting Agreement.

 

(i)            The Company shall be entitled to withhold from amounts to be paid
to you under this paragraph 2 any applicable foreign, federal, state or local
withholding or other taxes which the Company is from time to time required by
law to withhold, and to issue W-2s and 1099s as required by law.

 

3.             Release.

 

(a)           In consideration of the Company’s obligations set forth in this
Agreement, including but not limited to the payments and benefits described in
paragraph 2 above, you voluntarily, knowingly and willingly on behalf of
yourself, your heirs, executors, administrators, successors and assigns, hereby
irrevocably and unconditionally release the Company, its parents, their
subsidiaries, divisions and affiliates, together with their respective owners,
assigns, agents, directors, partners, officers, employees, consultants,
shareholders, attorneys and representatives, and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which you or your
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) against the Company or any of the other
Company Releasees by reason of any matter, cause or thing whatsoever arising on
or before the date this Agreement is executed by you (the “Release”).  This
Release includes, without limitation, any rights or claims relating in any way
to your employment relationship with the Company or any of the Company
Releasees, or the termination thereof, arising under any federal, state and
local labor, employment, whistleblower and/or anti-discrimination laws
including, without limitation, the federal Age Discrimination in Employment Act,
the Older Workers

 

3

--------------------------------------------------------------------------------


 

Benefit Protection Act, the Employee Retirement Income Security Act, the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Family and Medical Leave Act, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Equal Pay Act, the Immigration and Reform Control Act, the
Uniform Services Employment and Re-Employment Act, the Rehabilitation Act of
1973, Executive Order 11246, the Sarbanes-Oxley Act of 2002, the New York State
and City Human Rights Laws, the Georgia Equal Employment for Persons with
Disabilities Code, the Code of Georgia, each as amended, or any other federal,
state or local or foreign law, regulation, ordinance or common law, or under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the Company Releasees and you,
including, without limitation, the Employment Agreement (as defined above).

 

(b)           By signing this Agreement, you represent that you have not
commenced or joined in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees arising out of or relating
to any of the matters set forth in this paragraph 3.  You further represent that
you will not be entitled to any personal recovery in any action or proceeding of
any nature whatsoever against the Company or any of the other Company Releasees
that may be commenced on your behalf arising out of any of the matters released
hereby.

 

(c)           You agree and acknowledge that the Company and the other Company
Releasees have fully satisfied any and all obligations owed to you arising out
of your employment with the Company (or the termination thereof), and no further
sums are owed to you by the Company or any of the other Company Releasees,
except as expressly provided in this Agreement.

 

4.             Covenants; Confidentiality.

 

(a)        You reaffirm, and agree to comply with, all of your obligations set
forth in paragraph 4 (Assignment of Intellectual Property Rights), paragraph 5
(Non-Disclosure) and paragraph 6 (Non-Solicitation) of the Employment Agreement
(as defined above), and agree that such obligations shall remain in full force
and effect and such paragraphs are incorporated by reference as if restated
herein.

 

(b)       You agree to keep the terms of this Agreement confidential and not to
disclose the existence of this Agreement or its terms to any person, except that
you may disclose such information:  (i) as may be required in the course or
obtaining legal or tax advice; (ii) as may be required for the filing of income
tax returns or required financial disclosures; (iii) as may be required in the
enforcement or implementation of this Agreement; or (iv) as may be required to
respond to a subpoena, court order or similar legal process.  In the case of any
disclosure to a legal or tax advisor, you shall require any person receiving
such information to maintain its confidentiality.

 

4

--------------------------------------------------------------------------------


 

(c)        Notwithstanding anything herein to the contrary, in the event that
you violate any of your continuing obligations referenced in paragraph
4(a) above or any of the provisions set forth in paragraphs 4(b) or 7 herein:
(i) the Company shall have no obligation to enter into, or make any payments
under, the Consulting Agreement; (ii) the Company shall have no obligation to
make, or to continue to make, the payments set forth in paragraphs 2(a) or
2(b) above; and (iii) all outstanding and unvested equity awards held by you as
of the date of any such violation shall be forfeited.

 

5.             Waiver of Future Employment.  You acknowledge that you forever
waive any interest in, or claim to, any future employment with the Company, its
parents or any of its subsidiaries, divisions or affiliates, and further agree
that you will not knowingly apply for, or otherwise seek or accept employment
with, any such entity at any time in the future.

 

6.             No Admission.  The Company’s offer to you of this Agreement and
the payments and benefits set forth herein are not intended to, and shall not be
construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.

 

7.             Nondisparagement.  You agree that at all times hereafter, you
shall not make, or cause to be made, any public statement, observation or
opinion that (i) accuses or implies that the Company or any of the Company
Releasees engaged in any wrongful, unlawful or improper conduct, whether
relating to your employment with the Company (or the termination thereof), the
business or operations of the Company, or otherwise; or (ii) disparages, impugns
or in any way reflects adversely upon the business or reputation of the Company
or any of the other Company Releasees.  Nothing in this paragraph 7 shall
preclude you from providing truthful testimony in response to a legal subpoena
or as required by law.

 

8.             Consultation with Attorney/Voluntary Agreement.  You acknowledge
that (i) the Company has advised you of your right to consult with an attorney
of your choosing prior to signing this Agreement, (ii) you have carefully read
and fully understand all of the provisions of this Agreement, and (iii) you are
entering into this Agreement knowingly, freely and voluntarily in exchange for
good and valuable consideration.

 

9.             Consideration and Revocation Period.  You have twenty-one (21)
days to consider this Agreement, although you may elect to sign it sooner.  Once
you have signed this Agreement, you shall have seven (7) days from the date you
sign it to revoke your consent to the Release by delivering (by hand or
overnight courier) written notice of revocation to me at the Company, at the
address listed above.  In the event you do not revoke your consent, the Release
and this Agreement shall become effective on the eighth (8th) day after the date
you have signed this Agreement (the “Effective Date”).  In the event that you
revoke your consent, the Release and this Agreement shall become null and void
and shall not become effective.

 

5

--------------------------------------------------------------------------------


 

10.           Assignment.  This Agreement is personal to you and may not be
assigned by you.  This Agreement is binding on, and will inure to the benefit
of, the Company and the other Company Releasees.

 

11.           No Oral Modification; No Waivers.  This Agreement may not be
changed orally, but may be changed only in a writing signed by you and by a duly
authorized representative of the Company.  The failure of you or the Company to
enforce any of the terms, provisions or covenants of this Agreement will not be
construed as a waiver of the same or of the right of such party to enforce the
same.  Waiver by you or the Company of any breach or default by the other party
of any term or provision of this Agreement will not operate as a waiver of any
other breach or default.

 

12.           Descriptive Headings.  The paragraph headings contained herein are
for reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.

 

13.           Enforceability.  It is the desire and intent of the parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible.  In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder hereof will not in any way be
affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.  Moreover, if any one or more
of the provisions contained in this Agreement is held to be excessively broad as
to duration, scope, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

14.           Each Party the Drafter.  This Agreement, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
party to this Agreement because that party drafted or caused that party’s legal
representatives to draft any of its provisions.

 

15.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
reference to its choice of law rules.  The parties hereby irrevocably consent to
the jurisdiction of the State and Federal courts located in New York, New York
for purposes of resolving any dispute under this Agreement and expressly waive
any objections as to venue in any such courts.

 

6

--------------------------------------------------------------------------------


 

16.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between you and the Company and merges and supersedes any and
all prior agreements, representations, discussions, and understandings of every
kind and nature, written and oral, between you and the Company concerning the
subject matter hereof, including, but not limited to, the Summary of Terms
between you and the Company; provided, however, that the Employment Agreement
shall not be superseded until the Termination Date (or such earlier date upon
which the Employment Agreement terminates in accordance with its terms).  You
represent that, in executing this Agreement, you have not relied upon any
representation or statement made by the Company or any other Company Releasees,
other than those set forth herein, with regard to the subject matter, basis or
effect of this Agreement or otherwise.  You and the Company agree to negotiate
in good faith should any amendment to this Agreement be required in order to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

 

If the foregoing sets forth our agreement as you understand it and consent to
it, please sign the enclosed copy of this Agreement and return it to me at the
Company.

 

 

Very truly yours,

 

 

 

AXIS SPECIALTY U.S. SERVICES, INC.

 

 

 

 

 

By:

/s/ Dennis B. Reding

 

 

 

Name: Dennis B. Reding

 

 

Title: Executive Vice President

 

 

Agreed to and Accepted:

 

 

 

/s/ Lorraine S. Mariano

 

 

Lorraine S. Mariano

 

 

 

Dated:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OPTIONS

 

 

AMOUNT

 

GRANT DATE

 

EXERCISE PRICE

 

VESTED

 

UNVESTED

 

20,000

 

 

April 1, 2003

 

$

16.25

 

13,332

 

6,668

 

25,000

 

 

January 2, 2004

 

$

29.62

 

8,333

 

16,667

 

25,000

 

 

January 13, 2005

 

$

28.02

 

0

 

25,000

 

 

 

RESTRICTED STOCK

 

 

AMOUNT

 

GRANT DATE

 

VESTING

 

VESTED

 

16,000

 

 

April 1, 2003

 

April 1, 2006

 

0

 

12,000

 

 

January 2, 2004

 

January 2, 2007

 

0

 

18,000

 

 

January 13, 2005

 

January 13, 2008

 

0

 

 

--------------------------------------------------------------------------------


 

AXIS SPECIALTY U.S. SERVICES, INC.

430 PARK AVENUE, 15TH FLOOR

NEW YORK, NEW YORK 10022

 

December 9, 2005

 

PERSONAL AND CONFIDENTIAL

 

Lorraine S. Mariano

3685 Paces Ferry Road N.W.

Atlanta, Georgia 30327

 

Dear Lorraine:

 

This will confirm that an agreement (the “Agreement”), dated as of May 9, 2005
(the “Execution Date”), has been reached with you in connection with the
termination of your employment with AXIS Specialty U.S. Services, Inc. (the
“Company”) and that you and the Company have agreed to amend the Agreement as of
the date first written above.  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.

 

1.             Consulting Agreement  Paragraph 1(b) is hereby amended by
deleting Exhibit B annexed to the Agreement in its entirety and substituting
Exhibit B annexed hereto.

 

2.             Additional Release  Paragraph 1(b) is hereby amended by deleting
Exhibit C annexed to the Agreement in its entirety and substituting Exhibit C
annexed hereto.

 

3.             Equity Awards.  Paragraph 2(c) is hereby amended by deleting such
paragraph in its entirety and substituting the following paragraph:

 

“With respect to your outstanding equity awards set forth on Exhibit D, (i) such
option awards shall vest on June 30, 2006, you shall be entitled to exercise
such options within 90 days following the date on which such options vest and
any option not exercised within such 90 day period shall terminate immediately
and (ii) such restricted stock awards shall continue to vest in accordance with
their original vesting schedule and shall otherwise remain subject to the terms
and conditions of the agreement evidencing such awards.”

 

4.             Assignment.  This Amendment is personal to you and may not be
assigned by you.  This Amendment is binding on, and will inure to the benefit
of, the Company and the other Company Releasees.

 

--------------------------------------------------------------------------------


 

5.             No Oral Modification; No Waivers.  This Amendment may not be
changed orally, but may be changed only in a writing signed by you and by a duly
authorized representative of the Company.  The failure of you or the Company to
enforce any of the terms, provisions or covenants of this Amendment will not be
construed as a waiver of the same or of the right of such party to enforce the
same.  Waiver by you or the Company of any breach or default by the other party
of any term or provision of this Amendment will not operate as a waiver of any
other breach or default.

 

6.             Descriptive Headings.  The paragraph headings contained herein
are for reference purposes only and will not in any way affect the meaning or
interpretation of this Amendment.

 

7.             Enforceability.  It is the desire and intent of the parties that
the provisions of this Amendment shall be enforced to the fullest extent
permissible.  In the event that any one or more of the provisions of this
Amendment is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder hereof will not in any way be
affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.  Moreover, if any one or more
of the provisions contained in this Amendment is held to be excessively broad as
to duration, scope, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

8.             Each Party the Drafter.  This Amendment, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
party to this Amendment because that party drafted or caused that party’s legal
representatives to draft any of its provisions.

 

9.             Governing Law.  This Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without reference to its choice of law rules.  The parties hereby irrevocably
consent to the jurisdiction of the State and Federal courts located in New York,
New York for purposes of resolving any dispute under this Amendment and
expressly waive any objections as to venue in any such courts.

 

10.           Entire Agreement.  The Agreement as amended by this Amendment sets
forth the entire agreement and understanding between you and the Company and
merges and supersedes any and all prior agreements, representations,
discussions, and understandings of every kind and nature, written and oral,
between you and the Company concerning the subject matter hereof, including, but
not limited to, the Summary of Terms between you and the Company; provided,
however, that the Employment Agreement shall not be superseded until the
Termination Date (or such earlier date upon which the Employment Agreement
terminates in accordance with its terms).  You represent that, in executing this
Agreement, you have not relied upon any representation or statement made by the
Company or any other Company Releasees, other than those set forth herein, with
regard to the subject matter, basis or effect of this Amendment or otherwise.

 

2

--------------------------------------------------------------------------------


 

If the foregoing sets forth our agreement as you understand it and consent to
it, please sign the enclosed copy of this Amendment and return it to me at the
Company.

 

 

 

Very truly yours,

 

 

 

 

 

AXIS SPECIALTY U.S. SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Dennis B. Reding

 

 

 

 

Name: Dennis B. Reding

 

 

 

Title: Executive Vice President

 

 

 

Agreed to and Accepted:

 

 

 

 

 

/s/ Lorraine S. Mariano

 

 

 

Lorraine S. Mariano

 

 

 

 

 

Dated:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AXIS SPECIALTY U.S. SERVICES, INC.

430 PARK AVENUE, 15TH FLOOR

NEW YORK, NEW YORK 10022

 

Lorraine S. Mariano

3685 Paces Ferry Road, N.W.

Atlanta, Georgia  30327

 

Dear Lorraine:

 

We are delighted that you have decided to act as an advisor for AXIS Specialty
U.S. Services, Inc., a Delaware corporation (the “Company”) and wholly owned,
indirect subsidiary of AXIS Capital Holdings Limited, a Bermuda company (the
“Parent”). We thought it would be useful to lay out the terms and conditions of
our agreement in this letter agreement (this “Agreement”).  This Agreement is
dated as of January 1, 2006.

 


1.             ENGAGEMENT

 

The Company hereby agrees to engage you as a human resources advisor to the
Company. In this capacity, you will assist the Chief Executive Officer and
President of the Parent or any other appropriate designee as may be directed by
him in human resource matters. You will be expected to devote such time as the
Company reasonably deems appropriate to the performance of your duties and
responsibilities to the Company, and shall faithfully and diligently endeavor to
promote the business and best interests of the Company and the Parent.  Nothing
in this Section 1 shall preclude you from performing services for persons or
entities other than the Company to the extent such services do not interfere
with your obligations under this Agreement.

 


2.             COMPENSATION AND BENEFITS

 


(A)           DURING YOUR ENGAGEMENT HEREUNDER WITH THE COMPANY, YOUR TOTAL FEE
SHALL BE $200,000 (THE “CONSULTING FEE”) AND SHALL BE PAYABLE IN SIX MONTHLY
INSTALLMENTS OF $33,333 IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL
PRACTICES.


 


(B)           IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT, PARENT AGREES
TO GRANT TO YOU AN AWARD OF RESTRICTED SHARES OF THE COMMON STOCK (“RESTRICTED
SHARES”) OF PARENT PURSUANT TO THE 2003 LONG-TERM EQUITY COMPENSATION PLAN (THE
“PARENT EQUITY PLAN”) BASED ON THE 2005 PERFORMANCE OF THE COMPANY AND AT LEAST
EQUAL TO YOUR 2005 TARGET.  THE RESTRICTED SHARES WILL VEST ON THE THIRD
ANNIVERSARY OF THE DATE OF GRANT AND AS OTHERWISE SET FORTH IN THE PARENT EQUITY
PLAN AND THE AWARD AGREEMENT.  ALL OTHER TERMS AND CONDITIONS SHALL BE PROVIDED
IN THE PARENT EQUITY PLAN AND THE AWARD AGREEMENT.

 


(C)           DURING YOUR ENGAGEMENT HEREUNDER BY THE COMPANY, YOU WILL NOT BE
ENTITLED TO PARTICIPATE IN ANY BENEFIT PLANS OR OTHER FRINGE BENEFITS MADE
AVAILABLE TO EMPLOYEES OF THE

 

--------------------------------------------------------------------------------


 


COMPANY, OTHER THAN MEDICAL AND DENTAL INSURANCE AS PROVIDED IN THE SEPARATION
AGREEMENT BETWEEN YOU AND THE COMPANY A COPY OF WHICH IS ATTACHED HERETO (THE
“SEPARATION AGREEMENT”).

 


(D)           DURING YOUR ENGAGEMENT HEREUNDER BY THE COMPANY, THE COMPANY WILL
REIMBURSE YOU FOR ALL REASONABLE BUSINESS EXPENSES UPON PRESENTATION OF
STATEMENTS OF SUCH EXPENSES IN ACCORDANCE WITH THE COMPANY’S POLICIES AND
PROCEDURES NOW IN FORCE OR AS SUCH POLICIES AND PROCEDURES MAY BE MODIFIED.


 


3.             TERM OF ENGAGEMENT

 


(A)           THE ENGAGEMENT PERIOD SHALL COMMENCE ON JANUARY 1, 2006 AND SHALL
TERMINATE ON JUNE 30, 2006. NOTWITHSTANDING THE FOREGOING, YOUR ENGAGEMENT
HEREUNDER WILL BE TERMINATED UPON THE EARLIEST TO OCCUR OF THE FOLLOWING EVENTS:


 


(I)            DEATH.  YOUR ENGAGEMENT HEREUNDER SHALL AUTOMATICALLY TERMINATE
UPON YOUR DEATH.


 


(II)           CAUSE.  THE COMPANY MAY TERMINATE YOUR ENGAGEMENT HEREUNDER FOR
CAUSE, WHICH, FOR PURPOSES OF THIS AGREEMENT, SHALL MEAN (A) THE WILLFUL
ENGAGEMENT BY YOU IN MISCONDUCT THAT IS DEMONSTRABLY INJURIOUS TO THE COMPANY
(MONETARILY OR OTHERWISE) OR ITS REPUTATION, (B) YOUR MATERIAL BREACH OF THIS
AGREEMENT OR THE SEPARATION AGREEMENT OR (C) YOUR CONVICTION OF, OR PLEADING
GUILTY OR NOLO CONTENDERE TO, A FELONY OR A CRIME INVOLVING MORAL TURPITUDE.


 


(III)         WITHOUT CAUSE.  THE COMPANY MAY TERMINATE YOUR ENGAGEMENT
HEREUNDER AT ANY TIME WITHOUT CAUSE.


 


(IV)          VOLUNTARY RESIGNATION.  YOU MAY VOLUNTARILY TERMINATE YOUR
ENGAGEMENT HEREUNDER AT ANY TIME.


 


(V)           ADDITIONAL RELEASE.  YOUR ENGAGEMENT HEREUNDER SHALL AUTOMATICALLY
TERMINATION IN THE EVENT THAT THE ADDITIONAL RELEASE (AS DEFINED IN THE
SEPARATION AGREEMENT) DOES NOT BECOME EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


 


(B)           IN THE EVENT THAT YOUR ENGAGEMENT HEREUNDER BY THE COMPANY SHALL
TERMINATE FOR ANY REASON, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, THE
COMPANY’S SOLE OBLIGATION UNDER THE AGREEMENT SHALL BE TO PAY TO YOU ANY EARNED
BUT UNPAID PORTION OF THE CONSULTING FEE THROUGH THE DATE OF TERMINATION AND AN
AMOUNT EQUAL TO SUCH REASONABLE AND NECESSARY UNREIMBURSED BUSINESS EXPENSES
INCURRED BY YOU ON BEHALF OF COMPANY ON OR PRIOR TO THE DATE OF TERMINATION.


 


(C)           IN THE EVENT THAT THE COMPANY TERMINATES YOUR ENGAGEMENT HEREUNDER
WITHOUT CAUSE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3(A)(III) HEREOF, YOU
SHALL BE ENTITLED TO CONTINUATION OF YOUR CONSULTING FEE UNTIL JUNE 30, 2006;
PROVIDED, HOWEVER, THAT YOU COMPLY WITH YOUR OBLIGATIONS UNDER SECTIONS 3(D), 4,
5, 6 AND 7 HEREOF.

 

2

--------------------------------------------------------------------------------


 


(D)           UPON TERMINATION OF YOUR ENGAGEMENT HEREUNDER WITH THE COMPANY FOR
ANY REASON, YOU AGREE (I) TO RESIGN FROM ALL DIRECTORSHIPS AND OTHER OFFICES
THAT YOU MAY HOLD IN CONNECTION WITH YOUR PRIOR EMPLOYMENT WITH THE COMPANY
(INCLUDING ANY DIRECTORSHIPS WITH SUBSIDIARIES OR OTHER AFFILIATES OF THE
COMPANY) AND (II) TO EXECUTE A GENERAL RELEASE AND WAIVER, WAIVING ALL CLAIMS
YOU MAY HAVE AGAINST THE COMPANY, ITS AFFILIATES (INCLUDING PARENT) AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, EMPLOYEES, OFFICERS, DIRECTORS, CONSULTANTS,
PARTNERS AND SHAREHOLDERS.


 


4.             ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

 


(A)           ASSIGNMENT.  YOU HEREBY ASSIGN ALL OF YOUR RIGHTS, TITLE AND
INTEREST TO AND IN ALL INTELLECTUAL PROPERTY RIGHTS (AS DEFINED BELOW)
CONCEIVED, DEVELOPED, INVENTED, MADE BY YOU OR OTHERWISE OWNED BY YOU AT ANY
TIME DURING YOUR EMPLOYMENT OR ENGAGEMENT BY THE COMPANY AND DIRECTLY OR
INDIRECTLY RELATING TO THE COMPANY’S BUSINESS AND YOU AGREE AND ACKNOWLEDGE
THAT, ON THE DATE HEREOF, SUCH RIGHTS TO AND IN SUCH INTELLECTUAL PROPERTY
RIGHTS SHALL BECOME THE SOLE PROPERTY OF, AND BELONG TO, THE COMPANY.


 


(B)           INTELLECTUAL PROPERTY RIGHTS.  FOR THE PURPOSES OF THIS AGREEMENT,
THE TERM “INTELLECTUAL PROPERTY RIGHT” SHALL MEAN ALL PROPRIETARY AND OTHER
RIGHTS IN AND TO: (I) TRADEMARKS, SERVICE MARKS, BRAND NAMES, CERTIFICATION
MARKS, TRADE DRESS, ASSUMED NAMES, TRADE NAMES AND OTHER INDICATIONS OF ORIGIN;
(II) PATENTS, INVENTORS’ CERTIFICATES AND INVENTION DISCLOSURES; (III) TRADE
SECRETS AND OTHER CONFIDENTIAL OR NON-PUBLIC BUSINESS INFORMATION, INCLUDING
IDEAS, FORMULAE, COMPOSITIONS, INVENTIONS, DISCOVERIES AND IMPROVEMENTS,
KNOW-HOW, MANUFACTURING AND PRODUCTION PROCESSES AND TECHNIQUES, AND RESEARCH
AND DEVELOPMENT INFORMATION (WHETHER PATENTABLE OR NOT); DRAWINGS,
SPECIFICATIONS, DESIGNS, PLANS, PROPOSALS AND TECHNICAL DATA; AND FINANCIAL,
MARKETING AND BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND
MARKETING PLANS AND CUSTOMER AND SUPPLIER LISTS AND INFORMATION; (IV) WRITINGS
AND OTHER WORKS OF AUTHORSHIP, WHETHER COPYRIGHTABLE OR NOT, INCLUDING COMPUTER
PROGRAMS, DATA BASES AND DOCUMENTATION THEREFOR, AND ALL COPYRIGHTS TO ANY OF
THE FOREGOING; (V) MASK WORKS; (VI) RIGHTS, TITLE AND INTEREST IN KNOW-HOW,
TECHNICAL INFORMATION, PROCESSES, PRACTICES AND SYSTEMS, WHETHER OR NOT
PROTECTABLE BY PATENT, COPYRIGHT OR TRADE SECRET LAW; (VII) MORAL RIGHTS;
(VIII) RIGHTS TO LIMIT THE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION BY ANY
PERSON; (IX) ANY SIMILAR TANGIBLE OR INTANGIBLE INTELLECTUAL PROPERTY OR
PROPRIETARY RIGHTS, INFORMATION AND TECHNOLOGY; (X) REGISTRATIONS OF, AND
APPLICATIONS TO REGISTER, ANY OF THE FOREGOING WITH ANY GOVERNMENTAL AGENCY OR
AUTHORITY AND ANY RENEWALS OR EXTENSIONS THEREOF, (XI) THE GOODWILL ASSOCIATED
WITH EACH OF THE FOREGOING AND (XII) ANY CLAIMS OR CAUSES OF ACTION ARISING OUT
OF OR RELATED TO ANY INFRINGEMENT OR MISAPPROPRIATION OF ANY OF THE FOREGOING;
IN EACH CASE IN ANY JURISDICTION.


 


5.             NON-DISCLOSURE

 


(A)           IN VIEW OF THE FACT THAT YOUR WORK FOR THE COMPANY WILL BRING YOU
INTO CLOSE CONTACT WITH MANY CONFIDENTIAL AFFAIRS OF AND THE COMPANY AND ITS
AFFILIATES NOT READILY AVAILABLE TO THE PUBLIC, AS WELL AS PLANS FOR FUTURE
DEVELOPMENTS, YOU AGREE DURING YOUR ENGAGEMENT HEREUNDER BY THE COMPANY AND
THEREAFTER:


 


(I)            TO KEEP SECRET AND RETAIN IN THE STRICTEST CONFIDENCE ALL
PROPRIETARY OR CONFIDENTIAL MATTERS OR TRADE SECRETS OF THE COMPANY OR ANY OF
ITS

 

3

--------------------------------------------------------------------------------


 


SUBSIDIARIES AND AFFILIATES (WHICH INFORMATION WILL BE DEEMED CONFIDENTIAL
NOTWITHSTANDING ANY PRIOR UNAUTHORIZED DISCLOSURES), INCLUDING, BUT NOT LIMITED
TO, DATA, KNOW-HOW, FORMULAE, PRACTICES, PROCESSES, METHODOLOGIES, DESIGNS,
SKETCHES, PHOTOGRAPHS, PLANS, DRAWINGS, SPECIFICATIONS, SAMPLES, REPORTS, MEMBER
OR CUSTOMER LISTS, PRICE LISTS, BUSINESS STRATEGIES OR ARRANGEMENTS, STUDIES,
FINDINGS, INVENTIONS, IDEAS, SOFTWARE, SOURCE CODE, BUSINESS PLANS AND OTHER
TECHNICAL, BUSINESS OR FINANCIAL INFORMATION RELATING TO THE COMPANY’S BUSINESS,
WHETHER EXISTING ON THE DATE HEREOF OR HEREAFTER (SUCH MATERIAL COLLECTIVELY,
“RESTRICTED MATERIAL”), AND NOT TO DISCLOSE SUCH RESTRICTED MATERIAL EXCEPT WITH
THE COMPANY’S PERMISSION TO SUCH THIRD PARTIES AS MAY BE NECESSARY IN THE
FURTHERANCE OF THE COMPANY’S INTERESTS AND IN THE DISCHARGE OF YOUR DUTIES; AND


 


(II)           TO DELIVER PROMPTLY TO THE COMPANY UPON THE TERMINATION OF YOUR
ENGAGEMENT HEREUNDER OR AT ANY OTHER TIME AS THE COMPANY MAY SO REQUEST, ALL
DOCUMENTS (AND ALL COPIES THEREOF), IN WHATEVER FORM, CONTAINING RESTRICTED
MATERIAL, AND ALL PROPERTY ASSOCIATED THEREWITH, WHICH YOU MAY THEN POSSESS OR
HAVE UNDER YOUR CONTROL; PROVIDED, HOWEVER, THAT RESTRICTED MATERIAL SHALL NOT
BE SUBJECT TO THE CONFIDENTIALITY RESTRICTIONS OF THIS SECTION 5 WHERE YOU CAN
SHOW THAT SUCH INFORMATION IS, AT THE TIME OF DISCLOSURE, GENERALLY KNOWN TO THE
PUBLIC.


 


(B)           IN THE EVENT THAT YOU ARE REQUESTED OR REQUIRED (BY ORAL
QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR DOCUMENTS, SUBPOENA OR
SIMILAR PROCESS) TO DISCLOSE ANY RESTRICTED MATERIAL, YOU AGREE TO PROVIDE THE
COMPANY WITH PROMPT NOTICE OF SUCH REQUEST(S) SO THAT THE COMPANY MAY SEEK AN
APPROPRIATE PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY AND/OR WAIVE YOUR
COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT. IN THE EVENT THAT SUCH
PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, OR THAT THE COMPANY GRANTS A
WAIVER HEREUNDER, YOU MAY FURNISH THAT PORTION (AND ONLY THAT PORTION) OF THE
RESTRICTED MATERIAL WHICH YOU ARE LEGALLY COMPELLED TO DISCLOSE AND WILL
EXERCISE YOUR REASONABLE BEST EFFORTS TO OBTAIN RELIABLE ASSURANCE THAT
CONFIDENTIAL TREATMENT WILL BE ACCORDED ANY RESTRICTED MATERIAL SO FURNISHED.


 


(C)           NOTHING IN THIS SECTION 5 SHALL BE CONSTRUED AS GRANTING OR
IMPLYING ANY RIGHT TO YOU UNDER ANY PATENT OR UNPATENTED INTELLECTUAL PROPERTY
RIGHT OF THE COMPANY, OR YOUR RIGHT TO USE ANY INVENTION COVERED THEREBY.


 


6.             NON-SOLICITATION

 

Except with prior written permission of the Company, you shall not, directly or
indirectly (individually or on behalf of other persons), during your engagement
hereunder by the Company or any of its affiliates and for a period of six
(6) months following the termination of your engagement hereunder by the Company
for any reason, hire, offer to hire, entice away or in any manner persuade or
attempt to persuade any officer, employee or agent of the Parent or any of its
affiliates (including the Company and any subsidiary) or any then current or
prospective customer, client or broker of the Parent or any of its affiliates
(including the Company and any subsidiary), to discontinue his or her
relationship with the Parent or any of its affiliates

 

4

--------------------------------------------------------------------------------


 

(including the Company and any subsidiary) or to otherwise do business with any
competing business of Parent or any of its affiliates (including the Company and
any subsidiary).

 


7.             NON-COMPETITION

 

Except with prior written permission of the Company, you shall not, during your
engagement with the Company or any of its affiliates, and, for a period of six
(6) months following the termination of your engagement, directly or indirectly
(individually or on behalf of other persons): (a) enter the employ of, or render
services to, any person, firm or corporation engaged in the insurance or
reinsurance business or any other business in which the Company is, or has
announced an intention to become, engaged in at any time during your employment
or engagement with the Company and in each case within any State in the United
States in which Parent or any of its affiliates (including the Company and any
subsidiary) does business (hereinafter collectively referred to as the
“Business”); (b) engage in such Business on your own account; or (c) become
interested in any such Business, directly or indirectly, as an owner, partner,
shareholder, member, director, officer, principal, consultant or in any other
senior executive or managerial capacity; provided, however, that nothing
contained in this Section 7 shall be deemed to prohibit you from acquiring,
solely as a passive investment, no more than 5% of the total outstanding
securities of any publicly-held corporation.

 


8.             ENFORCEMENT

 


(A)           THE PARTIES HERETO HEREBY DECLARE THAT IT IS IMPOSSIBLE TO MEASURE
IN MONEY THE DAMAGES THAT WILL ACCRUE TO THE COMPANY BY REASON OF YOUR FAILURE
TO PERFORM ANY OF YOUR OBLIGATIONS UNDER SECTIONS 4, 5, 6 AND 7. ACCORDINGLY, IF
THE COMPANY INSTITUTES ANY ACTION OR PROCEEDING TO ENFORCE THE PROVISIONS
HEREOF, TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOU HEREBY WAIVE THE CLAIM OR
DEFENSE THAT THE COMPANY HAS AN ADEQUATE REMEDY AT LAW, AND YOU SHALL NOT URGE
IN ANY SUCH ACTION OR PROCEEDING THE DEFENSE THAT ANY SUCH REMEDY EXISTS AT LAW.
THE FOREGOING RIGHTS SHALL BE IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
AVAILABLE TO THE COMPANY UNDER LAW OR IN EQUITY.


 


(B)           IF ANY OF THE COVENANTS CONTAINED IN SECTIONS 4, 5, 6 AND 7 OR ANY
PART THEREOF, IS CONSTRUED TO BE INVALID OR UNENFORCEABLE, THE SAME SHALL NOT
AFFECT THE REMAINDER OF THE COVENANT OR COVENANTS, WHICH SHALL BE GIVEN FULL
EFFECT, WITHOUT REGARD TO THE INVALID PORTION(S). IN ADDITION, IF ANY OF THE
COVENANTS CONTAINED IN SECTIONS 4, 5, 6 AND 7 HEREOF, OR ANY PART THEREOF, IS
HELD BY ANY PERSON OR ENTITY WITH JURISDICTION OVER THE MATTER TO BE INVALID OR
UNENFORCEABLE BECAUSE OF DURATION OF SUCH PROVISION OR THE GEOGRAPHICAL AREA
COVERED THEREBY, THE PARTIES AGREE THAT SUCH PERSON OR ENTITY SHALL HAVE THE
POWER TO REDUCE THE DURATION AND/OR GEOGRAPHICAL AREA OF SUCH PROVISION AND, IN
ITS REDUCED FORM, SAID PROVISIONS SHALL THEN BE ENFORCEABLE.


 


(C)           IT IS UNDERSTOOD AND AGREED THAT NO FAILURE OR DELAY BY THE
COMPANY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE CONTAINED IN SECTIONS 4, 5,
6 AND 7 SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY RIGHT, POWER OR PRIVILEGE CONTAINED IN SECTIONS 4, 5, 6 AND 7.

 

5

--------------------------------------------------------------------------------


 


9.             MISCELLANEOUS

 


(A)           IT IS AGREED AND UNDERSTOOD BETWEEN THE PARTIES TO THIS AGREEMENT
THAT THE SERVICES PERFORMED BY YOU PURSUANT TO THIS AGREEMENT WILL BE PERFORMED
AS AN INDEPENDENT CONTRACTOR AND NOT AS AN EMPLOYEE OF THE COMPANY OR ITS
AFFILIATES.


 


(B)           ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED UNDER THIS
AGREEMENT SHALL BE EFFECTIVE ONLY IF IT IS IN WRITING AND SHALL BE DEEMED TO BE
GIVEN WHEN DELIVERED PERSONALLY OR THREE DAYS AFTER IT IS MAILED BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED OR ONE DAY AFTER IT
IS SENT BY A REPUTABLE OVERNIGHT COURIER SERVICE AND, IN EACH CASE, ADDRESSED TO
THE RELEVANT PARTY AT THE ADDRESS PROVIDED FOR SUCH PARTY ON THE FIRST
PAGE HEREOF, OR TO SUCH OTHER ADDRESS AS ANY PARTY HERETO MAY DESIGNATE BY
NOTICE TO THE OTHER IN ACCORDANCE WITH THE FOREGOING.


 


(C)           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG YOU AND THE
COMPANY WITH RESPECT TO YOUR ENGAGEMENT HEREUNDER BY THE COMPANY, AND SUPERSEDES
AND IS IN FULL SUBSTITUTION FOR ANY AND ALL PRIOR UNDERSTANDINGS OR AGREEMENTS
WITH RESPECT TO YOUR EMPLOYMENT OR ENGAGEMENT BY THE COMPANY OR ITS AFFILIATES
OTHER THAN THE SEPARATION AGREEMENT, WHICH REMAINS IN FULL FORCE AND EFFECT.


 


(D)           THIS AGREEMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTIES HERETO, AND ANY PROVISION HEREOF MAY BE WAIVED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM OR WHICH ENFORCEMENT OF
SUCH WAIVER IS SOUGHT.


 


(E)           THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER,
INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


(F)            THIS AGREEMENT SHALL INURE FOR THE BENEFIT OF AND BE AN
OBLIGATION OF THE COMPANY’S ASSIGNS AND SUCCESSORS; PROVIDED, HOWEVER, THAT YOU
MAY NOT ASSIGN YOUR DUTIES AND OBLIGATIONS HEREUNDER TO ANY OTHER PARTY.


 


(G)           THE HEADINGS IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT BE A PART OF OR CONTROL OR AFFECT THE MEANING OF
ANY PROVISION HEREOF.

 

6

--------------------------------------------------------------------------------


 

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.

 

 

Sincerely,

 

 

 

AXIS SPECIALTY U.S. SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

Accepted and Agreed

 

as of the date first set forth above:

 

 

 

 

 

 

 

 

Lorraine S. Mariano

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ADDITIONAL RELEASE

 

For good and valuable consideration, Lorraine S. Mariano (“you”) and AXIS
Specialty U.S. Services, Inc. (the “Company”) hereby agree to the terms of this
additional release (the “Additional Release”).

 

1.             You voluntarily, knowingly and willingly on behalf of yourself,
your heirs, executors, administrators, successors and assigns, hereby
irrevocably and unconditionally release the Company, its parents, their
subsidiaries, divisions and affiliates, together with their respective owners,
assigns, agents, directors, partners, officers, employees, consultants,
shareholders, attorneys and representatives, and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which you or your
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) against the Company or any of the other
Company Releasees by reason of any matter, cause or thing whatsoever arising on
or before the date this Additional Release is executed by you.  This Additional
Release includes, without limitation, any rights or claims relating in any way
to your employment relationship with the Company or any of the Company
Releasees, or the termination thereof, arising under any federal, state and
local labor, employment, whistleblower and/or anti-discrimination laws
including, without limitation, the federal Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, Title VII of the Civil Rights
Act of 1964, the Family and Medical Leave Act, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Equal Pay Act, the Immigration and Reform Control
Act, the Uniform Services Employment and Re-Employment Act, the Rehabilitation
Act of 1973, Executive Order 11246, the Sarbanes-Oxley Act of 2002, the New York
State and City Human Rights Laws, the Georgia Equal Employment for Persons with
Disabilities Code, the Code of Georgia, each as amended, or any other federal,
state or local or foreign law, regulation, ordinance or common law, or under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the Company Releasees and you,
including, without limitation, the Employment Agreement between you and the
Company dated April 1, 2004.

 

2.             You acknowledge that (i) the Company has advised you of your
right to consult with an attorney of your choosing prior to signing this
Additional Release, (ii) you have carefully read and fully understand all of the
provisions of this Additional Release, and (iii) you are entering into this
Additional Release knowingly, freely and voluntarily in exchange for good and
valuable consideration.  You have twenty-one (21) days to consider this
Additional Release, although you may elect to sign it sooner, provided that you
may not sign this Additional Release prior to the Termination

 

8

--------------------------------------------------------------------------------


 

Date.  Once you have signed this Additional Release, you shall have seven
(7) days from the date you sign it to revoke your consent by delivering (by hand
or overnight courier) written notice of revocation to Dennis B. Reding,
Executive Vice President, at the Company, at the address listed above.  In the
event you do not revoke your consent, this Additional Release shall become
effective on the eighth (8th) day after the date you have signed it (the
“Effective Date”).  In the event that you revoke your consent, the Additional
Release shall become null and void and shall not become effective and you shall
not receive the payments, benefits or awards contemplated by paragraphs 2(a),
2(b), 2(c), or 2(e) of the letter agreement as amended on December 9, 2005 to
which this Additional Release is attached.

 

3.             This Additional Release may not be changed orally, but may be
changed only in a writing signed by you and by a duly authorized representative
of the Company.  The failure of you or the Company to enforce any of the terms,
provisions or covenants of this Additional Release will not be construed as a
waiver of the same or of the right of such party to enforce the same.  Waiver by
you or the Company of any breach or default by the other party of any term or
provision of this Additional Release will not operate as a waiver of any other
breach or default.

 

4.             This Additional Release shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without
reference to its choice of law rules.  You hereby irrevocably consent to the
jurisdiction of the State and Federal courts located in New York, New York for
purposes of resolving any dispute under this Additional Release and expressly
waive any objections as to venue in any such courts.

 

 

Dated:

 

 

 

 

 

 

 

Lorraine S. Mariano

 

 

9

--------------------------------------------------------------------------------